USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK BOew FILED
BENJAMIN ASHMORE, DATE FILED: _ 2/3/2020
Plaintiff,
-against- 11 Civ. 8611 (AT)
CGL INC. and CGI FEDERAL INC.. ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

On January 31, 2020, Defendants submitted by email a letter requesting to file their
opposition to one of Plaintiff's motion in limine with redactions, and with an exhibit under seal,
because of an ongoing dispute between the parties concerning the confidentiality of that exhibit.
On February 3, 2020, Defendants filed that letter on the docket. ECF No. 406. It is hereby
ORDERED that by February 6, 2020, Plaintiff shall file a letter not to exceed 3 pages stating his
position on Defendants’ proposed redactions and sealing.

SO ORDERED.

Dated: February 3, 2020

New York, New York 2

ANALISA TORRES
United States District Judge

 
